FILED
                             NOT FOR PUBLICATION                           APR 11 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CATHERINE KANDOU,                                No. 12-71173

               Petitioner,                       Agency No. A079-537-503

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Catherine Kandou, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA’s denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th

Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Kandou’s untimely motion

to reopen because she did not establish changed circumstances in Indonesia to

qualify for the regulatory exception to the time limit. See 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 988-89 (petitioner’s evidence was not

“qualitatively different” because it described conditions similar to those in

evidence at her prior proceedings). In light of this conclusion, we do not reach

Kandou’s arguments regarding prima facie eligibility for relief.

      PETITION FOR REVIEW DENIED.




                                           2                                    12-71173